DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 15 July 2021 and arguments filed 15 November 2021. 
Claims 11-20, 22-29, and 31-35 are currently pending and being examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20, 22-27, 31, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Stratiotis (US 5,666,010) in view of Gass (US 7,197,969), further in view of Mattesky (US 6,427,249).

In regards to Claims 11, Stratiotis teaches a combination comprising: 
a glove into which a hand of a user is capable of being inserted (“A workman’s safety device of the present invention includes safety sensors for determining the safety status of the safety device, such as safety glasses being properly worn, or safety gloves being properly worn.” col. 4 l. 23-26; safety devices 10, 20, 40-42 shown in Figs. 1); and 
a portable, manually operable hand-held tool (“This invention relates to combinations of safety devices for operators of machine or power tools and safety apparatuses controlling energy supply for machine or power tools.” col. 1 l. 5-7; safety apparatuses 12, 22-24, 54 of machine tools; “tools and machine tools in the broadest interpretation and relates to power driven hand drills, saws, cutting tools as well as complex multi-operator controlled machine tools and arrangements of multiple tools operated by one or more operators in a defined work spaces”. col. 1 l. 16-20) including: 
	a handle having a gripping portion that can be gripped by the user (hand drills, saws, and cutting tools have handles to be gripped by an user; col. 1 l. 16-20), 
	an actuation element on the handle which can be actuated by the hand of the user when positioned in the glove (hand drills, saws, and cutting tools have handles to be gripped and actuation elements to be actuated by an user; col. 1 l. 16-20), 
	an electric motor configured to drive the hand-held tool (col. 8 l 51-62), and
	a continuously powered sensor (safety sensors 252; Fig. 5A) on the tool, the sensor being configured to continuously detect the glove when the glove is at a distance relative to the handle, 
(“A safety device provides access to a code identifying the type of safety device 250, the safety status 251 as derived from the signal of the connected safety sensors 252, the unique safety device identification 253, the machine tool number to which the safety device is assigned as entered at time of assignment at switch 255, and safety device on-site number 256.” col. 6 l. 44-50), and the electric motor is only supplied with power when the sensor detects that the glove is placed at the distance (“These data are entered prior to use of the machine tool in a set-up procedure. After releasing the safety apparatus for proper operation it interrogates for safety devices within the safety zone with a wireless message via antenna 260. The received values are compared in evaluation process 266. The result of the evaluation controls power control 267 and may release or interrupt power supplied on A/C IN 268 to A/C OUT on line 269.” col. 6 l. 55-62). 
Stratiotis does not expressly teach wherein according to a second condition, the hand-held tool is programmed such that the hand-held tool can be actuated by the actuation element without detection of the glove by the sensor.
However, Gass teaches wherein according to a second condition, the hand-held tool is programmed such that the hand-held tool can be actuated by the actuation element without detection of the glove by the sensor (“Since the contact detection subsystem described above relies on certain electrical properties of the human body, the use of safety system 18 while cutting some materials, such as foil-coated insulation, may cause the detection circuitry to falsely register contact with a user. In addition, as described in U.S. Provisional Application Ser. No. 60/225,200, entitled "Contact Detection System for Power Equipment," filed Aug. 14, 2000, by SD3, LLC, extremely green wood may cause false triggers in some types of detection subsystems due to the relatively high dielectric constant of green wood. Therefore, it may be desirable to provide a manual bypass or override control that prevents the brake from operating for a particular cutting operation.” col. 8 l. 23-35).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Stratiotis, by ability to disable safety devices, as taught by Gass, for different applications of work where the safety is not needed or would interfere with the tool being operated properly. 
Stratiotis and Gass does not expressly teach the glove comprising an insulative material.
However, Mattesky teaches the glove comprising an insulative material (gloves are made of layers of suede leather and canvas col. 2 l. 45).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the device of Stratiotis and Gass, by using a glove with multiple layers, as taught by Mattesky, placing the wearable device in a pair of heavy duty work gloves, to promote safety when using power tools where the tool only works if the users are wearing insulative gloves properly.

In regards to Claim 12, Stratiotis in view Gass and Mattesky teaches the combination according to claim 11, wherein the sensor is an optical, acoustic, radio, magnetic and/or touch sensor (Stratiotis: “As wireless communication the device could make sue of optical communication, such as infra-red light transmission, acoustical communication, such as ultra-sound acoustic communication, or any one of the many electro-magnetic field communication methods and schemes.” col. 2 l. 6-11).

In regards to Claim 13, Stratiotis in view Gass and Mattesky teaches the combination according to claim 11, wherein the glove is individualized (Stratiotis: “A unique identification code of the safety device may be prestored or otherwise permanently incorporated in data store 105.” col. 5 l. 52-55; Therefore, each safety device can be individualized).

In regards to Claim 14, Stratiotis in view Gass and Mattesky teaches the combination according to claim 13, wherein the glove has date information, which can be detected by the sensor, and that the predetermined result requires the detection and evaluation by the sensor of permissible date information (Stratiotis: “A safety device provides access to a code identifying the type of safety device 250, the safety status 251 as derived from the signal of the connected safety sensors 252, the unique safety device identification 253, the machine tool number to which the safety device is assigned, as entered at time of assignment at switch 255, and safety device on-site number 256.” col. 6 l. 44-50).

In regards to Claim 15, Stratiotis in view Gass and Mattesky teaches the combination according to claim 13, wherein the predetermined result requires the detection by the sensor of an individual glove (Stratiotis: “Evaluator 121 receives these codes from data store 124. The unique safety apparatus identification code may be prestored or otherwise permanently incorporated in data store 124. An assignment number relating one or more of the safety devices to the particular machine tool may be entered using entry means 126-128 which may be simple switches.” col. 5 l. 65-col. 6 l.4; The system can be programed to require a specific safety device to operate the tool).

In regards to Claim 16, Stratiotis in view Gass and Mattesky teaches the combination according to claim 15, wherein the glove has date information, which can be detected by the sensor, and that the predetermined result requires detection and evaluation by the sensor of permissible date information (Stratiotis: col. 6 l. 44-50).

In regards to Claim 17, Stratiotis in view Gass and Mattesky teaches the combination according to claim 11, wherein the glove includes a passive detection element which can be detected by the sensor (Stratiotis: “electronic section included in the operator/worker worn safety device comprises only passive components and is reactive to signals transmitted from the control device.” col. 3 l. 32-35).

In regards to Claim 18, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 17, wherein the glove is formed of multiple layers (Mattesky: gloves have multiple juxtaposed materials; col. 1 l. 19-35).

In regards to Claim 19, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 17, wherein the glove is formed of a robust material (Mattesky: gloves have multiple juxtaposed materials; col. 1 l. 19-35).

In regards to Claim 20, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 19, wherein the glove is formed of multiple layers (Mattesky: gloves have multiple juxtaposed materials; col. 1 l. 19-35).

In regards to Claim 22, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 17, wherein the passive detection element is a passive radio element (Stratiotis: col. 2 l. 6-11).

In regards to Claim 23, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 17, wherein the passive detection element is a shape (Stratiotis: “A unique identification code of the safety device may be prestored or otherwise incorporated in data store 105.” col. 5 l. 52-55; code is capable of being written as a shape).

In regards to Claim 24, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 17, wherein the passive detection element is a color code (Stratiotis: “A unique identification code of the safety device may be prestored or otherwise incorporated in data store 105.” col. 5 l. 52-55; code is capable of being written as a color code).

In regards to Claim 25, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 19, wherein the glove has an outer surface formed of leather (Mattesky: layer 10 is made of suede leather cowhide col. 2 l. 11-12).

In regards to Claim 26, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11, wherein the distance is between 5 cm and 50 cm (Stratiotis: “the A/C power controller and the interrogating and evaluation circuits necessary to interrogate whether the safety glasses are within a certain distance from the evaluation circuit and whether the glasses are worn properly.” col. 7 l. 65-col. 8 l. 2; the desired distance can be programmed).

In regards to Claim 27, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11, wherein the tool is a cutting or pressing device (Stratiotis: “tools and machine tools in the broadest interpretation and relates to power driven hand drills, saws, cutting tools as well as complex multi-operator controlled machine tools and arrangements of multiple tools operated by one or more operators in a defined work spaces”. col. 1 l. 16-20).

In regards to Claim 31, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11, wherein the hand-held tool is configured to receive a personal identification number (Stratiotis: col. 6 l. 44-62) to program the second condition (Gass: col. 8 23-35 & logic controller 50).

In regards to Claim 34, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11, wherein the hand-held tool is programmed to accept an identification (Stratiotis: col. 6 l. 44-62) that must be input in order to enable the second condition (Gass: col. 8 23-35 & logic controller 50).

In regards to Claim 35, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11, wherein the glove has date information thereon, and the sensor is configured to read the date information, and wherein the hand-held tool is programmed prevent actuation by the actuation element in either of the first or second conditions when the glove exceeds a predetermined age (Stratiotis: “Evaluator 121 receives these codes from data store 124. The unique safety apparatus identification code may be prestored or otherwise permanently incorporated in data store 124. An assignment number relating one or more of the safety devices to the particular machine tool may be entered using entry means 126-128 which may be simple switches.” col. 5 l. 65-col. 6 l.4; The system can be programed to require a date requirement).

Claim 28-29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stratiotis in view of Gass and Mattesky, further in view of Roser (US 2013/0127262).

In regards to Claim 28, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11, wherein the tool has a cutting head (Stratiotis: col. 1 l. 16-20).
Stratiotis in view of Gass and Mattesky does not expressly teach the sensor is proximate to the cutting head.
However, Roser teaches the sensor (contact sensor 140; Fig. 2) is proximate to the cutting head (sensor 140 detects if an user’s hand is or is not in contact with the tool; ¶[0033]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the combination of Stratiotis as modified by Gass and Mattesky, by having the sensor near the cutting head, as taught by Roser, for increased safety because if the users glove and hand are near the cutting head there is a greater risk of the user injuring their hands.

In regards to Claim 29, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11.
Stratiotis in view of Gass and Mattesky does not expressly teach the sensor is in the gripping portion of the handle.
However, Roser teaches the sensor (contact sensor 140; Fig. 2) is in the gripping portion of the handle (sensor 140 detects if an user’s hand is or is not in contact with the tool; ¶[0033]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the combination of Stratiotis as modified by Gass and Mattesky, by placing the sensor on the handle, as taught by Roser, for increased safety by requiring the user’s hands to be on the handle in order for the tool to operate.

In regards to Claim 32, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11. 
Stratiotis in view of Gass and Mattesky does not expressly teach the sensor is positioned on the gripping portion of the handle. 
However, Roser teaches the sensor (contact sensor 140; Fig. 2) is positioned on the gripping portion of the handle (sensor 140 detects if an user’s hand is or is not in contact with the tool; ¶[0033]).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the combination of Stratiotis as modified by Gass and Mattesky, by placing the sensor on 

In regards to Claim 33, Stratiotis in view of Gass and Mattesky teaches the combination according to claim 11. 
Stratiotis in view of Gass and Mattesky does not expressly teach the sensor is positioned on the hand-held tool above the handle. 
However, Roser teaches the sensor (contact sensor 140; Fig. 2)  is positioned on the hand-held tool above the handle (see Fig. 2 showing 140 above handle 40).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the combination of Stratiotis as modified by Gass and Mattesky, by placing the sensor on the handle, as taught by Roser, for increased safety by requiring the user’s hands to be on the handle in order for the tool to operate.

Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments: 
“The Examiner found that Stratiotis discloses the first condition (the hand-held tool is programmed such that the hand-held tool can only be actuated by the actuation element if detection of the glove by the sensor provides a predetermined result and the glove is within the distance, and the electric motor is only supplied with power when the sensor detects that the glove is placed at the distance) and that Gass discloses the second condition (according to a second condition, the hand-held tool is programmed such that the hand-held tool can be actuated by the actuation element without detection of the glove by the sensor), and therefore they should be combined. This can only be 

Examiners Response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Gass (US 7,197,969) teaches the need for a safety bypass or override control for different applications of work where the safety is not needed or interfere with the tool being operated properly. (col. 8 l. 23-35). The motivation to combine was provided by Gass and not applicant’s own disclosure, therefore is not improper hindsight. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
                                                                                                                                                                                                      /KATIE L GERTH/Examiner, Art Unit 3731
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731